Motion granted insofar as to modify the conditions contained in the order of this court entered January 13, 1959, staying the enforcement of the final order appealed from, pending the hearing and determination of the appeal, by further enlarging the time of the appellants to perfect and notice their appeal for argument for the May 1959 Term of this court, in accordance with the decision filed simultaneously herewith in Matter of Sipal Realty Corp. v. Bankers (7 A D 2d 986), upon the condition that the appellants deposit in escrow with the respondent the difference between the current increased rent and the old rent for an additional period of two months or furnish a suitable, bond to secure the payment thereof. Concur ■— Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.